 1                                                              District Judge Ricardo S. Martinez
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA, ex rel.                  CASE NO. 14-cv-1435-RSM
11 KAT NGUYEN-SELIGMAN,
                                                      ORDER DISMISSING COMPLAINT
12                              Plaintiff,
13
                         v.
14
15 LENNAR CORPORATION, a Delaware
   corporation; UNIVERSAL AMERICAN
16 MORTGAGE COMPANY, LLC, a Florida
17 corporation; and EAGLE HOME
   MORTGAGE OF CALIFORNIA, INC., a
18 California corporation,
19
                                Defendant.
20
21                                             ORDER
22         The Court having considered the Stipulation of Dismissal filed by the United States
23 and Relator Kat Nguyen-Seligman, it is hereby ORDERED, pursuant to 31 U.S.C.
24 § 3730(b)(1), that:
25         1.     The Parties having agreed to a settlement of certain claims raised in this
26 matter;
27         2.     All of the claims set forth in the Complaint shall be dismissed against all
28 Defendants with prejudice to the Relator, and with prejudice to the United States to the

     ORDER - 1                                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     (14-cv-1435-RSM)                                                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 extent of the “Covered Conduct,” as that term is defined in the Settlement Agreement
 2 concluded among the United States, the Relator and Defendants Lennar Corporation,
 3 Universal American Mortgage Company, LLC, and Eagle Home Mortgage of California,
 4 Inc., (Defendants) on October 16, 2018, but otherwise without prejudice to the United States;
 5 and
 6         3.      The Court shall retain jurisdiction to enforce the terms of the Settlement
 7 Agreement.
 8
 9         SO ORDERED:
10
11         DATED this 30 day of October 2018.
12
13
14
                                               A
                                               RICARDO S. MARTINEZ
15                                             CHIEF UNITED STATES DISTRICT JUDGE

16
17
18
19
20 Presented by:
21
22
     For the United States:                          For Relator:
23
24   JOSEPH H. HUNT                                  /s/ Stephen A. Teller
     Assistant Attorney General                      STEPHEN A. TELLER, WSBA # 23372
25                                                   Stephen Teller & Associates, PLLC
26   ANNETTE L. HAYES                                1139 34th Ave, Suite B
     United States Attorney                          Seattle, WA 98122
27   Western District of Washington                  Phone: 206-324-8969
28                                                   Fax: 206-860-3172

     ORDER - 2                                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     (14-cv-1435-RSM)                                                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1   /s/Kayla C. Stahman
     KAYLA C. STAHMAN, CABA NO.                 /s/ Ryan J. Pauley
 2
     228931                                     RYAN J. PAULEY, WSBA # 40625
 3   Assistant United States Attorney           TIMOTHY J. PAULEY, WSBA # 18583
 4   United States Attorney’s Office            Pauley Law Group, PLLC
     700 Stewart Street, Suite 5220             1001 Fourth Ave. Suite 3200
 5   Seattle, Washington 98101-1271             Seattle, WA 98154-1003
 6   Phone: 206-553-7970                        Phone: 206-684-9454
     Fax: 206-553-4073                          Email: rpauley@pauleylawgroup.com
 7   Email: kayla.stahman@usdoj.gov
 8
     MICHAEL D. GRANSTON
 9   SARA McLEAN
10   MARY CHRIS DOBBIE
     ATTORNEYS
11   U.S. Department of Justice
     Commercial Litigation Branch
12
     P.O. Box 261
13   Ben Franklin Station
14   Washington, D.C. 20044
     Tel: 202-353-1750
15   Fax: 202-305-7797
16
17   Counsel for the United States of America
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 3                                                   UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE 5220
     (14-cv-1435-RSM)                                             SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
